DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eisermann (2004/0158328).
Regarding claim 1, Eisermann discloses an intervertebral implant, e.g., 40 (e.g., Fig. 4c, 17 and 18) for insertion into an intervertebral disc space between two adjacent vertebrae, the implant comprising: a component, e.g., 214 (Fig. 18), having an outer surface for engaging each of the adjacent vertebrae and an inner articulating surface opposite the outer surface, the component further including a plurality of fixation elements, e.g., 290, 292, extending from the outer surface, said fixation elements extending in a plane which is substantially perpendicular to said outer surface (Fig. 18), wherein each of the fixation elements has what can be defined as a leading end, e.g., 260 (Fig. 17) and an opposite trailing end (the other end), and extend from the leading end to the trailing end (id.). It is noted that the insertion direction is a matter of intended use. The claims are directed to an apparatus and not a method of using the apparatus. The implant is capable of being implanted in any insertion direction. Therefore, the fixation elements will be transverse to any desired insertion path that is not parallel to the fixation elements (e.g., the implant is capable of being placed into a prepared vertebra from any desired insertion direction irrespective of the direction of the fixation elements, and then longitudinally positioned in a prepared vertebra). 
Regarding claim 2, the fixation elements 290, 292 are spaced from each other (Fig. 18).  
Regarding claim 3, the leading and trailing ends of the fixation elements 290, 292 are disposed lateral to an axis of the component (e.g, see top view shown in Fig. A, below). The component is capable of being inserted along the direction of this axis if desired.

    PNG
    media_image1.png
    255
    532
    media_image1.png
    Greyscale

				Fig. A

Regarding claim 4, the leading edge of the fixation elements are disposed lateral to the axis and the trailing ends of the fixation elements are disposed lateral of the axis on an opposite side of the axis such that each of the fixation elements each extend across the axis, if desired, e.g., when the implant is inserted transverse to the fixation elements (e.g., see Fig. A above).
Regarding claim 5, the plurality of fixation elements 290, 292 include opposed side walls that are substantially parallel to each other (Fig. 18).  
Regarding claim 6, a second component 212 has an outer surface for engaging the other of the two adjacent vertebrae and an inner articulating surface opposite the outer surface, and can be configured with a plurality of fixation elements 294, 296 (Fig. 19) extending from the outer surface, wherein each of the fixation elements on the second component extends from a leading end to an opposite trailing end, and is capable of being oriented transverse to a desired insertion direction.
Regarding claim 7, the plurality of fixation elements, e.g., 290, 292, 294, 296, comprise a keel (e.g., Figs. 17 and 18). 
Regarding claim 8, an insert, e.g., 224, integrally formed with the second component 212, resides between the first and second components 212, 214 (cf. Figs. 14 and 18).
Regarding claim 9, Eisermann discloses an intervertebral implant, e.g., 210 (Fig. 18; but also cf. Figs. 4a, 4b, 6, 18 and 19) for insertion into an intervertebral disc space between two adjacent vertebrae (e.g., Fig. 17), the implant comprising: a component 214 (or taken together 212, 214) having an outer surface for engaging one of the adjacent vertebrae and an inner articulating surface opposite the outer surface, the component defines an axis in any desired insertion direction, the component further including at least first and second fixation elements, e.g., 290, 292 (Fig. 18) extending from the outer surface, said fixation elements extending in a plane which is substantially perpendicular to said outer surface (id.), wherein each of the fixation elements has a leading end and an opposite trailing end, wherein the leading end of the first fixation element is disposed on one side of the axis and the leading end of the second fixation element is disposed on an opposite side of the axis, e.g., a central axis (Fig. 18, showing fixation element 290 on one side of a central axis and fixation element 292 on an opposite side of a central axis).  It is noted that the insertion direction is a matter of intended use. The claims are directed to an apparatus and not a method of using the apparatus. The implant is capable of being implanted in any desired insertion direction relative to the components or the fixation elements.
Regarding claim 10, the leading ends of the fixation elements are capable of being disposed on opposite sides of an axis, while the trailing ends thereof can be disposed on respective other sides of the axis. This capability derives from the circular ball shaped insert 56 that allows for rotation about vertical axis R (see, e.g., Fig. 4a and Fig. B, below).

    PNG
    media_image2.png
    444
    683
    media_image2.png
    Greyscale

Fig. B
	
Regarding claim 11, the first and second fixation elements extend across the axis from the leading end to the trailing end (see Fig. B, above).  
Regarding claim 12 the second fixation element 292 is spaced from the first fixation element 290 (e.g., Fig. 19).
Regarding claim 13, the first and second fixation elements 290, 292 include opposed side walls that are substantially parallel to each other.  
Regarding claim 14, a third fixation element, e.g., the bottom one, has a leading end disposed on one side of an axis and a trailing end disposed on the opposite side of the axis (e.g., Fig. 18 with relative rotation of the components about the vertical axis (see Fig. C, below).

    PNG
    media_image3.png
    250
    494
    media_image3.png
    Greyscale

Fig. C

Regarding claim 15, the first and second fixation elements comprise a keel (e.g., Figs. 17 and 18).  
Regarding claim 16, the implant comprises a second component, e.g., 212, having an outer surface for engaging the other of the two adjacent vertebrae and an inner articulating surface opposite the outer surface, and first and second fixation elements 294, 296 extending from the outer surface, wherein each of the fixation elements of the second component has a leading end and an opposite trailing end, wherein the leading end of the first fixation element is disposed on one side of the axis and the leading end of the second fixation element is disposed on an opposite side of the axis (e.g., the fixation elements including leading ends thereof are disposed laterally of a central axis; see, e.g., Fig. 19).
Regarding claim 17, an insert, e.g., 224, integrally formed with the second component 212 resides between the first and second components 212, 214 (cf. Figs. 14 and 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773